DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                        Drawings
2. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “transducers 26” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1 – 4, 10 – 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz et al. (7,743,672, hereinafter Kurtz). 	Regarding claim 1, Kurtz discloses an apparatus comprising a tool interface area 30 having a central bore (See Fig. 3), a mounting interface area 29 disposed .
  	Regarding claim 3, the transducers comprises strain gages affixed to the surfaces of deformable beams at substantially the same distance along the beams length, measured from the tool interface area, whereby all strain gages experience temperature changes due to the heat-generating tool at substantially the same time (See Fig. 3).  	  	Regarding claim 4, the thermally conductive member comprises a shank sized and shaped to thermally contact an inner surface of the central bore and a flange connected to the shank and sized and shaped to extend at least partially over a first surface of the tool interface area (See Fig. 2).
 	Regarding claim 11, the apparatus includes a tool interface area 30 having a central bore, a mounting interface area 29 disposed annularly around, and spaced apart from, the tool interface area, a plurality of deformable beams 25 -28 extending radially around the tool interface area and connecting the tool interface area to the mounting interface area, and transducers 26A, 38A, 45A, 47A affixed to surfaces of at least some of the deformable beams and configured to transduce tensile and compressive strains at the deformable beam surfaces to electrical signals, a thermally conductive member 16 placed in thermally conductive relationship with the central bore; and insulating portions of the robotic force/torque sensor other than the central bore from thermal contact with the thermally conductive member by use of a thermally insulating member 12; whereby heat from a heat-generating tool attached to the thermally conductive member is conducted through the thermally conductive member to the central bore, and conducts radially outwardly through the tool interface area and deformable beams (See Figs. 2 and 3, See Col. 3, lines 45 – 67 and Col. 4, lines 1 – 65 and Col. 6, lines 56 – 62).
 	Regarding claim 12, the transducers comprise strain gages affixed to the surfaces of deformable beams at substantially the same distance, along the beams length, from the tool interface area, whereby all strain gages experience temperature changes due to the heat-generating tool at substantially the same time (See Fig. 3). 	Regarding claim 13, the thermally conductive member comprises a shank sized and shaped to thermally contact an inner surface of the central bore; and a flange connected to the shank and sized and shaped to extend at least partially over a first surface of the tool interface area (See Fig. 2). 	Regarding claim 19, a laser weld is used to weld the conductive member 16 to the mounting interface area 20 of the tool interface area 30 and a sealing member 12 to the area 30 (See Fig. 2, See Col. 6, lines 56 – 62).                                                Allowable Subject Matter
6. 	Claims 5 – 9 and 14 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the shank is press-fit into the central bore” (referring to claim 5), “a thermally conductive paste is between the thermally conductive member shank and the inner surface of the central bore” (referring to claim 6), “the thermally insulating member comprises an annular ring disposed between the first surface of the tool interface area and the flange of the thermally conductive member” (referring to claim 7), “fasteners connecting the thermally conductive member flange and the tool interface area, with the thermally insulating member interposed between the flange and the tool interface area” (referring to claim 8), “adhesive connects one side of the thermally insulating member to the flange of the thermally conductive member, and adhesive connects the other side of the thermally insulating member to a facing surface of the tool interface area” (referring to claim 9) in combination with the other limitations presented in claim 1 and “the shank is press-fit into the central bore” (referring to claim 14), “placing a thermally conductive paste between the thermally conductive member shank and the inner surface of the central bore” (referring to claim 15), “the thermally insulating member comprises an annular ring disposed between the first surface of the tool interface area and the flange of the thermally conductive member” (referring to claim 16), “connecting the thermally conductive member flange to the tool interface area with fasteners, with the thermally insulating member interposed between the flange and the tool interface area” (referring to claim 17) and “applying adhesive between one side of the thermally insulating member and the flange of the thermally conductive member, and applying adhesive between the other side of the thermally insulating member and a facing surface of the tool interface area” (referring to claim 18) in combination with the other limitations presented in claim 11.                                                                                           Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
8.  	Suzuki et al. (JP2018138887) disclose a strain body and force sensor including the strain body. 	Janik et al. (9,274,014) disclose a sensor assembly and method for measuring forces and torques. 	Bradford (2017/0205296) disclose a force/torque sensor having instrumentation on fewer than four beam surfaces. 	Bradford et al. (2017/0211999) disclose a force/torque sensor having redundant instrumentation and operative to detect faults.9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/14/22